Citation Nr: 1506220	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for eczema with residual post-inflammatory hyperpigmentation of the trunk and bilateral upper and lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to April 1980 and from February 1984 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2009 and June 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The June 2014 rating decision granted service connection for a macular hole of the left eye and assigned a noncompensable (zero percent) disability rating.  The Veteran has since expressed disagreement with the assigned disability rating.  See, e.g., the Veteran's statement dated July 2014.  The RO is in the process of developing this matter and it is not ripe for appellate review.  See October 2014 deferred rating.  

In December 2014, the Veteran submitted a claim of entitlement to an annual clothing allowance.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was most recently afforded a VA examination in June 2014 at which time the examiner determined that the Veteran exhibited "minimal residual eczema on the anterior aspect of the neck.  No active weeping, excoriation or lichenification of the skin currently."  The Veteran and his representative claim that the examination was been conducted during a period of remission of eczema symptoms.  See, e.g., the appellate brief dated October 2014.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  In this regard, whenever possible, examinations of disabilities, such as skin conditions, which are subject to periodic exacerbation and improvement, should be scheduled when the conditions would be most disabling.  The Court later held Ardison to be inapplicable where a veteran's disability, in its recurrent state, did not affect his or her employability and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since June 2014.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA dermatological examination to determine the severity of his service-connected eczema with residual post-inflammatory hyperpigmentation.  To the extent feasible, coordinate the scheduling with the Veteran in order for the examiner to see the skin disability in its active stage.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should identify all current skin conditions that are related to, or manifestations/residuals of his service-connected eczema with residual post-inflammatory hyperpigmentation.

The examiner should indicate the percentage of the Veteran's entire body that is affected by his skin condition(s), and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.

Additionally, the examiner should opine as to the effect of these service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

All opinions should be set forth in detail and explained in the context of the record.

3. Thereafter, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

